                         Case 5:19-cv-00352-SVW-KK Document 31 Filed 12/02/19 Page 1 of 2 Page ID #:330



                  1       Kevin T. Barnes, Esq. (#138477)
                          Gregg Lander, Esq. (#194018)
                  2       LAW OFFICES OF KEVIN T. BARNES
                          1635 Pontius Avenue, Second Floor
                  3       Los Angeles, CA 90025-3361
                          Tel.: (323) 549-9100 / Fax: (323) 549-0101
                  4       Email: Barnes@kbarnes.com
                  5       Raphael A. Katri, Esq. (#221941)
                          LAW OFFICES OF RAPHAEL A. KATRI
                  6       8549 Wilshire Boulevard, Suite 200
                          Beverly Hills, CA 90211-3104
                  7       Tel.: (310) 940-2034 / Fax: (310) 733-5644
                          Email: RKatri@socallaborlawyers.com
                  8
                          Attorneys for Plaintiff CLARENCE C. BELL, III,
                  9       on behalf of himself and all others similarly situated
               10                              UNITED STATES DISTRICT COURT
               11                             CENTRAL DISTRICT OF CALIFORNIA
               12          CLARENCE C. BELL, III, on behalf )             CLASS ACTION
                           of himself and all others similarly )
               13          situated,                           )          Case No.: 5:19-cv-00352-SVW (KKx)
                                                               )
               14                 Plaintiffs,                  )          PLAINTIFF’S NOTICE OF
                                                               )          MOTION AND MOTION FOR
               15                 v.                           )          PRELIMINARY APPROVAL OF
                                                               )          CLASS ACTION SETTLEMENT;
               16          CEVA LOGISTICS U.S., INC., a        )          MEMORANDUM OF POINTS
                           Delaware corporation; RANDSTAD )               AND AUTHORITIES;
               17          INHOUSE SERVICES, LLC, a            )          DECLARATION OF COUNSEL,
                           Delaware limited liability company; )          and [PROPOSED] ORDER IN
               18          and DOES 1 to 100, inclusive,       )          SUPPORT THEREOF
                                                               )
               19                 Defendants.                  )          Date: January 13, 2020
                                                               )
               20                                              )          Time: 1:30 p.m.
                                                               )          Crtrm.: 10A
               21                                              )
                                                               )          Honorable Stephen V. Wilson
               22                                              )
                                                               )          Action filed: November 15, 2018
               23                                              )          Trial Date: December 10, 2019
                                                               )
               24                                              )
               25         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
               26               PLEASE TAKE NOTICE THAT on January 13, 2020, before the Honorable
               27         Stephen V. Wilson, United States District Court Judge, Courtroom 10A, located at
               28         350 W. 1st Street, Los Angeles, CA 90012, Plaintiff and Class Representative
   LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
LOS ANGELES, CA 90025
  TEL.: (323) 549-9100                                              -1-
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                            PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY
                                      APPROVAL OF CLASS ACTION SETTLEMENT
                         Case 5:19-cv-00352-SVW-KK Document 31 Filed 12/02/19 Page 2 of 2 Page ID #:331



                  1       Clarence C. Bell, III (“Plaintiff”) will move the Court for an Order Granting
                  2       Approval of Class Action Settlement, for an Order conditionally certifying the
                  3       Class for settlement purposes only, for an Order appointing Clarence C. Bell, III as
                  4       the Class Representative of the proposed settlement Class, and for an Order
                  5       confirming the appointment of the Law Offices of Kevin T. Barnes and the Law
                  6       Offices of Raphael A. Katri as Class Counsel for the settlement Class. Good cause
                  7       exists for the granting of the Motion in that the proposed settlement is fair,
                  8       reasonable, and adequate.
                  9             The Motion will be based on this Notice of Motion, the Declarations of
               10         Plaintiff’s counsel, the Memorandum of Points and Authorities set forth below, and
               11         on such oral and documentary evidence as may be presented at the hearing of the
               12         Motion.
               13         Dated: December 2, 2019                 LAW OFFICES OF KEVIN T. BARNES
               14
                                                                  By:    /s/ Kevin T. Barnes
               15                                                        Kevin T. Barnes, Esq.
               16                                                        Gregg Lander, Esq.
                                                                         Attorneys for Plaintiff
               17

               18

               19
               20

               21

               22

               23

               24

               25

               26

               27

               28
   LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
LOS ANGELES, CA 90025
  TEL.: (323) 549-9100                                             -2-
  FAX: (323) 549-0101
BARNES@KBARNES.COM
                            PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR PRELIMINARY
                                      APPROVAL OF CLASS ACTION SETTLEMENT
